19 F.3d 1433
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald E. MALLORY-BEY, Plaintiff-Appellant,v.GENERAL ELECTRIC COMPANY;  Bennett Brothers, Inc.,Defendants-Appellees.
No. 93-2275.
United States Court of Appeals, Sixth Circuit.
March 25, 1994.

Before:  MARTIN, RYAN, and SUHRHEINRICH, Circuit Judges.

ORDER

1
Donald E. Mallory-Bey, a pro se Michigan prisoner, appeals a district court judgment dismissing his products liability lawsuit.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his complaint, Mallory-Bey alleged that he purchased a radio/cassette player in January 1989 and a Super Radio II in April 1990 from defendant Bennett Brothers;  they were manufactured by defendant General Electric.  Mallory-Bey alleged that he listened to these appliances, daily using headphones at high volumes for at least eight hours a day over a twenty-month period.  He indicated that in February 1991, he began to notice hearing loss bilaterally.  Mallory-Bey attributes his hearing loss to the use of the defendants' products and contends that the defendants were negligent in failing to place a warning on their products concerning the risk of hearing loss.


3
The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C. Sec. 636(c).  After allowing Mallory-Bey to amend his complaint and the parties to conduct discovery, the magistrate judge granted the defendants' summary judgment motion and dismissed the case.  The magistrate judge found that plaintiff had not demonstrated that the defendants owed him a duty to warn about the risks of hearing loss from listening to loud music and that Mallory-Bey had not presented any evidence directly linking his hearing loss to the defendants' products.  On appeal, Mallory-Bey continues to argue the merits of his case.  The appellees request oral argument.


4
Upon de novo review, we conclude that the district court properly granted summary judgment in favor of the defendants because there is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


5
Accordingly, we deny appellees' request for oral argument and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.